Merrick, C. J.
This is a petition for a mandamus against the Judge of the Second District Court of New Orleans, to compel him to grant an order to convoke a family meeting. While the petition shows that the Judge has refused to grant the order in question, it does not show that he refuses to render a judgment adverse to the demand of relator.
The case, therefore, cannot be distinguished from the case of the State, on the relation of Simmons, against the same Judge, (13 An. 483,) and for the reasons given in that case, the petition must be dismissed.
It is, therefore, ordered, that the petition in this case be dismissed, at the costs of the relator.